     Case 1:19-cv-01724-DAD-EPG Document 29 Filed 04/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CLARENCE LONELL ROBERSON,                          Case No. 1:19-cv-01724-DAD-EPG (PC)
12                       Plaintiff,
13            v.                                         ORDER STAYING EARLY SETTLEMENT
                                                         CONFERENCE AND RESPONSIVE
14    SECOND WATCH SGT., et al.,                         PLEADING DEADLINES
15                       Defendants.
16

17          Plaintiff Clarence Lonell Roberson (“Plaintiff”) is a state prisoner proceeding pro se and

18   in formal pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.

19          On April 8, 2021, Defendants K.Q.A. and Gonzalez (“Defendants”) filed a motion to

20   revoke Plaintiff’s in forma pauperis status or, in the alternative, for an order requiring security.

21   (ECF No. 26.) The motion, among other things, requests that the Court stay the deadlines for

22   Defendants to respond to the Court’s Order Regarding Early Settlement Conference and to file a

23   responsive pleading pending resolution of the motion. (Id. at 8.)

24          In light of the motion, the Court will grant Defendant’s request to stay the pending

25   deadlines.

26          Additionally, Plaintiff is encouraged to respond to the motion. Because Plaintiff was

27   served with a copy of the motion by U.S. Mail on April 8, 2021, any response is due by May 3,

28   2021. (ECF No. 26 at 24.) See Fed. R. Civ. P. 6(a)(1)(C), (d); E.D. Cal. Local Rule 230(l).
                                                         1
     Case 1:19-cv-01724-DAD-EPG Document 29 Filed 04/09/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. The deadlines for Defendants to respond to the Court’s Order Regarding Early

 3               Settlement Conference entered on March 23, 2021 (ECF No. 24) and to file a

 4               responsive pleading are hereby STAYED pending resolution of the motion to revoke

 5               Plaintiff’s in forma pauperis status or, in the alternative, for an order requiring security

 6               (ECF No. 26.); and

 7         2. The Clerk of Court is respectfully directed to serve Plaintiff with a copy of this order

 8               at his address of record, Salinas Valley State Prison, P.O. Box 1050, Soledad, CA

 9               93960-1050, and also at Kern Valley State Prison, P.O. Box 5103, Delano, CA 93216.

10   IT IS SO ORDERED.
11
        Dated:     April 9, 2021                                 /s/
12                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
